Name: Council Decision (CFSP) 2017/2234 of 4 December 2017 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC)
 Type: Decision
 Subject Matter: European construction;  education;  teaching;  EU institutions and European civil service;  employment
 Date Published: 2017-12-05

 5.12.2017 EN Official Journal of the European Union L 319/80 COUNCIL DECISION (CFSP) 2017/2234 of 4 December 2017 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1), 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 December 2016, the Council adopted Decision (CFSP) 2016/2382 (1). (2) A new financial reference amount for the period from 1 January 2018 to 31 December 2018 should be established. (3) Decision (CFSP) 2016/2382 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment to Decision (CFSP) 2016/2382 In Article 16 of Decision (CFSP) 2016/2382, paragraph 2 is replaced by the following: 2. The financial reference amount intended to cover the expenditure of the ESDC during the period from 1 January 2018 to 31 December 2018 shall be EUR 925 000,00. The financial reference amount to cover the expenditure of the ESDC for subsequent periods shall be decided by the Council.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 December 2017. For the Council The President U. PALO (1) Council Decision (CFSP) 2016/2382 of 21 December 2016 establishing a European Security and Defence College (ESDC) and repealing Decision 2013/189/CFSP (OJ L 352, 23.12.2016, p. 60).